Markewich and Silverman, JJ.,
concur in a memorandum by Silverman, J., as follows: I think partners are entitled as of right to an accounting, that being merely the form, in general, of proceeding for determining the rights and liabilities of partners, inter se, including both claims of plaintiffs against defendants and defendants against plaintiffs. Usually an interlocutory judgment directing an accounting serves a useful purpose in determining whether there is indeed a partnership or other fiduciary relationship entitling the parties to an accounting. In the present case there is no dispute that there was a partnership. In the circumstances, nothing much would be gained by the declaration of the bare right to an accounting. It also appears that there are some disputes between the parties which will have to be gone into and which arguably may not arise out of the partnership relationship. Accordingly, the problem seems to me to become essentially equivalent to the discretionary determination by the court of the sequence in which issues shall be tried (CPLR 4011), and we would not interfere with that discretion here.